                     Case 2:18-cv-01700-DJA Document 72 Filed 01/25/21 Page 1 of 3




                     Pat Lundvall (NSBN 3761)
                     Rory T. Kay (NSBN 12416)
                 2   McDONALD CARANO LLP
                     2300 West Sahara Avenue, Suite 1200
                 3   Las Vegas, Nevada 89102
                     Telephone: (702) 873-4100
                 4   lundvall@mcdonaldcarano.com
                     rkay@mcdonaldcarano.com
                 5
                     Attorneys for Plaintiff Briar/ Sciara
                 6
                                                UNITED STATES DISTRICT COURT
                 7
                                                         DISTRICT OF NEVADA
                 8
                      BRIAN SCIARA,                                  Case No.: 2:18-cvc01700-DJA
                 9
                                            Plaihtiff,               CONSENT ORDER GRANTING
                10                                                   SUBSTITUTION OF COUNSEL
        8
        ~             V.
        w
 0 il§          11
 z
 <( z~
      w
                12
                      STEPHEN CAMPBELL,
 a.:: ~~                                    Defendant.
 <( @0>~
 u              13
  5~
~;1
  al •          14          Notice is hereby given that, subject to approval by the Court, Plaintiff Brian Sciara
        -a
        I"~
 0      ~~      15   hereby authorizes and consents to the substitution of Anthony P. Sgro, Jennifer Willis
 ...J
 <( u.i~
    ~ .
    z8
 z ~;           16   Arledge, and Alanna C. Bondy of Sgro & Roger as attorneys of record in the above-entitled
 0      ;£!,1
 Cl fn.         17   action, in the place and stead of Rory T. Kay and Pat Lundvall of McDonald Carano LLP.
 u ~.
 ~ ~            18          Contact information for new counsel is as follows:
   ~
                19          Anthony P. Sgro (NSBN 3811)
                            tsgro@sgroandroger.com
                20          Jennifer Willis Arledge (NSBN 8?29)
                            iarledge@sgroandroqer.com
                21
                            Alanna C. 13ondy (NSBN14830)
                22          abondy@sgroandroger.com
                            Sgro & Roger
                23          720 South Seventh Street, Third Floor
                            Las Vegas, Nevada 89101
                24          Telephone: 702-384-9800 .
                25
                26   II I
                27   II I
                28   II I
                   Case 2:18-cv-01700-DJA Document 72 Filed 01/25/21 Page 2 of 3




                         I consent to the above substitution.
                                    //(1.f'
              2          Dated this .H... day of January, 2021.
              3

              4.
              5          I consent to be substituted.
                                         ~
              6          Dated this'ar day of January, 2021.
              7
                                  ER                              SGRO & ROGER
              8

              9     Anthony\ . gro (NSBN 3811)                    Alanna C. Bondy (NS N 4830)
                    720 Sou · Seventh Street                      720 South Seventh Str t
             10     Third Floor                                   Third Floor
      s
      ;;:
      m             Las Vegas, Nevada 89101                       Las Vegas, Nevada 89101
0     <      11
                    tsgro@sqroandroqer.com                        abondy@sqroandrooer.com
z     0

      ~
      z~
~     ~~
      f;l~
             12

6 3R  >~     13     SGRO& ROGER
~g~   NO     14
      ~8
0     ~~
      ~<')   15                illis Arledge (N
...J ~~                         Seventh Street
      ;nR
z0~   ~~·
   ;,_o
             16     Third Floor
                    Las Vegas, Nevada 89101
   <I
0 ,.~        17
 u ;,               iarledge@sgroandroge1·.com
:E Iii~
             18          I consent to the above substitution.
      ~
             19                   22ndday of January, 2021.
                         Dated this_
             20     McDONALD CARANO LLP                           McDONALD CARANO LLP
             21     /s/ Pat Lundvall                               /s/ Rory T. Kay
             22     Pat Lundvall (NSBN 3761)                      Rory T. Kay (NSBN 12416)
                     McDONALD CARANO LLP                          McDONALD CARANO LLP
             23      2300 West Sahara Avenue, Suite 1200          2300 West Sahara Avenue, Suite 1200
                   · Las Vegas, Nevada 89102                      Las Vegas, Nevada 89102
             24    · lundvall@mcdonaldcarano.com                  rka,(@mcdonaldcarano.com
             25
                         The substitution of attorney is hereby approved and so ORDERED.
             26
             27
                                                            UNITED STATES MAGISTRATE JUDGE
             28                                                        January 25, 2021
                                                            DATED: - - - - - ~ - ~ ~ - - - -


                                                           Page2
                      Case 2:18-cv-01700-DJA Document 72
                                                      71 Filed 01/25/21
                                                               01/22/21 Page 3 of 3




                  1                               CERTIFICATE OF SERVICE

                  2                                                                                22ndday of
                            I certify that I am an employee of McDonald Carano LLP, and that on the_._.

                  3   January, 2021, a true and correct copy of the foregoing CONSENTORDER GRANTING

                  4   SUBSTITUTION OF COUNSEL was electronically filed with the Clerk of the Court by using

                  5   CM/ECF service which will provide copies to all counsel of record registered to receive

                  6   CM/ECF notification.

                  7
                                                      Isl Beau Nelson
                  8                                   An employee of McDonald Carano LLP
                  9
                 10
        8
        ii;
 0      <
        a
                 11
  z<(   ~
        z~       12
 oc     ~~
  <( >fr:~ro     13
 u~~
~-1
  8~             14
        ".8
        ;;
  '     t:c~

  0
' __,
        ~~
        Ul<i:!
                 15
  <(    ~N
        Zo
  z ~i
  0 <o  ~r
                 16
 C      ill_     17
  u     ~


  }: ill
        "fl
        8
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28


                                                            Page 3
